DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 Response to Amendment
The amendments made to claim 1 in the response filed 10/18/21 is acknowledged.
Claims 1-11 and 13-30 are pending in the application, with claims 4, 5, 9-11, 14-19, 22, and 25-30 being previously withdrawn.
Claims 1-3, 6-8, 13, 20, 21, 23, and 24 are examined below.
Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. Applicant argues on p. 7 that the objection to the Specification is in error, because the Specification describes quick disconnects. However, these quick disconnects are relevant to the connection between the mechanical structures and the mechanical torso, not between the mechanical torso and the exoskeleton torso, as claimed in claim 21. Therefore, this objection is maintained. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant specifically argues that Shofner fails to disclose or teach the newly added limitations regarding the at least one mechanical structure being configurable to be securely coupled by fasteners to .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 21 needs proper antecedent basis in the specification (claim 21 as originally filed on 11/13/18 recites this subject matter; however, it is not clearly presented in the specification).
Claim Objections
Claim 2 is objected to because of the following informalities:  
“wherein the at least one mechanical structure is coupled to a posterior of the mechanical torso,” in claim 2, lines 1-2 should be deleted
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 6-8, 13, 20, 21, 23, and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim positively recites the person in lines 7-8. Language such as “adapted” or “configured” is required to avoid claiming a human organism.
Regarding claims 2, 3, 6-8, 13, 20, 21, 23, and 24, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shofner US 4,245,659 in view of Triolo et al. US 2014/0358053 A1.
Regarding claim 1, Shofner discloses a fall prevention device 10 configured to be coupled to a person (figs. 1 and 5a-c, and col. 1, lines 5-6, crutch assembly, which is capable of preventing the person from falling), the fall prevention device 10 comprising: a mechanical torso 12/18/20 configured to be coupled to a torso of the person (figs. 1 and 5a-c, and col. 1, lines 47-53, the bar 12, sleeve 18, and strap 20 forming an assembly that wraps around and supports the torso; this assembly also relates to physical forces, since it physically supports the back of the chest of the user; thus, since dictionary.com defines mechanical as “relating to or controlled or operated by physical forces”, the assembly can be considered a mechanical torso); and at least one mechanical structure 14/14 configurable to be securely coupled by fasteners 16/16 to a posterior of the mechanical torso 12/18/20 from its first end (figs. 1 and 2 and col. 1, lines 48-50, the upper ends of crutches 14/14 being securely coupled to the posterior of bar 12 via joints 16, which fasten the crutches 14/14 and bar 12 together), wherein a second end of the at least one mechanical structure 14 is positioned behind the person and substantially close to a ground 
Shofner is silent on the at least one mechanical structure being configurable to be securely coupled by the fasteners such that the at least one mechanical structure and the mechanical torso rigidly maintain their posture relative to each other.
However, Triolo teaches a leg and hip orthosis (fig. 17 and [0003]) comprising an analogous at least one mechanical structure being configurable to be securely coupled by the fasteners 122/122 such that the at least one mechanical structure and the mechanical torso rigidly maintain their posture relative to each other (fig. 17 show analogous at least one mechanical structures extending downward from the hip joints 122/122, as well as a mechanical torso extending laterally between the two hip joints 122/122; [0138], the hip joints 122 are rotary joints that fasten the at least one mechanical structures and the mechanical torso together, and can also be locked; thus, when locked, the at least one mechanical structures and the mechanical torso would rigidly maintain their posture relative to each other).

Regarding claim 2, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the at least one mechanical structure 14 being coupled to a posterior 12/18 of the mechanical torso 12/18/20 (fig. 2, the crutch 14 being attached to bar 12 via joint 16), wherein the posterior 12/18 of the mechanical torso 12/18/20 is a part of the mechanical torso 12/18/20 which is configured to be located behind a frontal plane of the person (figs. 5b-c and col. 2, lines 60-61, the bar 12 is positioned behind the user’s back and is thus behind the frontal plane).
Regarding claim 3, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the at least one mechanical structure 14 comprising a pole (fig. 1).
Regarding claim 6, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the at least one mechanical structure 14 being adjustable in length (fig. 1 and col. 2, lines 1-2).
Regarding claim 7, Shofner in view of Triolo discloses the claimed invention as discussed above.

Regarding claim 8, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses each of the plurality of concentric units 28/30 having a tubular cross section (fig. 4 and col. 2, lines 1-2).
Regarding claim 13, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses an angle of the at least one mechanical structure 14 with respect to a vertical gravity line being adjustable (fig. 2 and col. 1, lines 58-68, joint 16 allows the crutch 14 to adjust through a variety of angles in different directions).
Claims 20, 21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shofner US 4,245,659 in view of Triolo et al. US 2014/0358053 A1 further in view of Tsai et al. US 10,835,443 B2.
Regarding claim 20, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner in view of Triolo is silent on the mechanical torso being configured to be coupled to a lower extremity exoskeleton, the lower extremity exoskeleton comprising: an exoskeleton torso configured to be coupled to the torso of the person; and two exoskeleton legs rotatably coupled to the exoskeleton torso and configured to be coupled to legs of the person.
However, Tsai teaches a wearable device 10 also for supporting an upright user (fig. 1 and col. 1, lines 17-19) comprising an analogous mechanical torso 11 (fig. 1 and col. 3, line 52, assembly 11 also supports the chest from the rear, similar to Shofner’s mechanical torso) that is configured to be coupled to a lower extremity exoskeleton 12L/12R/22, the lower extremity exoskeleton 12L/12R/22 comprising: an exoskeleton torso 22 configured to be coupled to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanical torso of Shofner in view of Triolo to be configured to be coupled to a lower extremity exoskeleton, the lower extremity exoskeleton comprising: an exoskeleton torso configured to be coupled to the torso of the person; and two exoskeleton legs rotatably coupled to the exoskeleton torso and configured to be coupled to legs of the person, as taught by Tsai, to provide further support and movement to the user’s legs via lower body exoskeleton, which would further rehabilitation (col. 1, lines 17-25).
Regarding claim 21, Shofner in view of Triolo further in view of Tsai discloses the claimed invention as discussed above.
Shofner in view of Triolo is silent on the mechanical torso being configurable to be coupled to the exoskeleton torso such that the person may connect and disconnect the mechanical torso and the exoskeleton torso.
However, Tsai further teaches the mechanical torso 11 being configurable to be coupled to the exoskeleton torso 22 such that the person may connect and disconnect the mechanical torso 11 and the exoskeleton torso 22 (figs. 1 and 5 and col. 4, lines 57-64, where the waist assembly 22 and chest assembly 11 are connected via bolt 114; thus, unscrewing of the bolt would allow the two assemblies to be disconnected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanical torso of Shofner in view of Triolo further in view of Tsai to be configurable to be coupled to the exoskeleton torso such that the person may connect and disconnect the mechanical torso and the exoskeleton torso, as 
Regarding claim 23, Shofner in view of Triolo further in view of Tsai discloses the claimed invention as discussed above.
Shofner in view of Triolo is silent on the two exoskeleton legs of the lower extremity exoskeleton being rotatably coupled to the mechanical torso, and being configured to be coupled to legs of the person.
However, Tsai further teaches the two exoskeleton legs 12L/12R of the lower extremity exoskeleton 12L/12R/22 being rotatably coupled to the mechanical torso 11 (fig. 1 and col. 3, lines 58-67, leg assemblies 12L/12R pivotally coupled to the waist assembly 22 via hip joints; therefore, since the leg assemblies 12L/12R are rotatably coupled to the waist assembly 22, which is coupled to the chest assembly 11, the leg assemblies 12L/12R are rotatably coupled to the chest assembly 11), and being configured to be coupled to legs of the person (col. 3, line 53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the two exoskeleton legs of the lower extremity exoskeleton of Shofner in view of Triolo in view of Tsai to be rotatably coupled to the mechanical torso, and being configured to be coupled to legs of the person, as taught by Tsai, to allow rotational freedom of movement at the hip joint for the ability to smoothly walk while wearing the exoskeleton.
Regarding claim 24, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner in view of Triolo is silent on two lower extremity exoskeleton legs configured to be coupled to the legs of the person.
However, Tsai teaches a wearable device 10 also for supporting an upright user (fig. 1 and col. 1, lines 17-19; Tsai’s device also has an analogous mechanical torso 11 according to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the fall prevention device of Shofner in view of Triolo with two lower extremity exoskeleton legs configured to be coupled to the legs of the person, as taught by Tsai, to provide further support and movement to the user’s legs via lower body exoskeleton, which would further rehabilitation (col. 1, lines 17-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandler et al. US 2016/0038371 A1 discloses a gait orthosis attachable to the legs and torso, further featuring crutches for balance aid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHELLE J LEE/Examiner, Art Unit 3786